Citation Nr: 9908451	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to January 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and tinnitus as not well grounded.  


FINDING OF FACT

Tinnitus has been attributed to incidents of military service 
by a medical specialist

             CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.303(d).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records are not of record.  The 
record contains a memorandum dated in May 1995, which 
indicated that the veteran's claims file had been lost and 
was reconstructed.  A reserve service examination in February 
1978 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
5
0
20
15

On a report of medical history, also dated in February 1978, 
the veteran reported no history of hearing loss and indicated 
an ear infection the previous summer with no problems 
currently.  

Service examination in January 1980 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
0
0
25
20

On a report of medical history, also dated in January 1980, 
the veteran reported no history of hearing loss or ear, nose, 
or throat trouble.  

The veteran filed an initial claim for VA benefits for 
service connection for bilateral hearing loss and tinnitus in 
November 1994.  

The record contains the uninterpreted reports of private 
audiology testing in January and March 1991.  The March 1991 
report indicated complaints of tinnitus for four months and 
reported an impression of high-frequency bilateral 
sensorineural hearing loss, worse on the left.  

A VA audiology examination was scheduled in April 1995, but 
the veteran failed to report. 

By letter dated in May 1995, G.R.V, M.D. indicated that he 
evaluated the veteran for decreased bilateral hearing.  The 
veteran provided a history of hearing loss secondary to noise 
exposure during service.  Dr. G.R.V. stated that hearing test 
revealed bilateral high frequency hearing loss consistent 
with a sensorineural pattern.  Dr. G.R.V. also noted 
complaints of tinnitus.  He concluded that the veteran had 
tinnitus and some impairment to his hearing secondary to 
noise exposure during military service.  

In September 1995 and January 1996, the veteran submitted 
copies of two excerpts from medical treatises and a newspaper 
clipping, which indicated that hearing loss could be caused 
by acoustic trauma and extended exposure to loud noises.  

By letter in September 1995, Dr. G.R.V. indicated that the 
veteran had a history of hearing loss secondary to extreme 
and continuous noise exposure while serving on an aircraft 
carrier flight deck.  Hearing test revealed a bilateral high 
frequency hearing loss, consistent with a sensorineural 
pattern and tinnitus.  Dr. G.R.V. indicated that the hearing 
test revealed repeated and prolonged exposure manifested by 
involvement of a widened frequency band (4,000-6,000 Hertz).  
Dr. G.R.V. stated that he veteran had some impairment to his 
hearing and was impaired by persistent tinnitus.  

In his notice of disagreement, received in September 1995, 
the veteran stated that he was exposed to loud noise and 
trauma for three years during his military service.  He 
reported that the only time he was exposed to loud noise was 
during his military service.  

In his substantive appeal, received in January 1996, the 
veteran stated that he served on the aircraft carrier 
Saratoga  for three years and spent countless hours in 
helicopters during flight operations.  The veteran reported 
that he was not exposed to this level and duration of noise 
at any other time in his life.  He stated that he had a 
constant buzzing and ringing and a fair amount of hearing 
loss in both ears.  

A VA audiology examination was scheduled in February 1996.  
The veteran failed to report for the examination.  

By letter received in March 1996, the veteran objected to the 
RO's statement that Dr. G.R.V.'s opinion was based on a 
history provided by the veteran.  The veteran indicated that 
he could not get to the previously scheduled VA examinations 
as it was a five-hour drive and his family had only one car.  
He requested that a VA examination be scheduled in Redding, 
California, where the veteran lived.  

In a report of contact, dated in March 1996, the RO indicated 
that an examination at the Redding outpatient clinic or by a 
private physician had been requested.  A VA audiology 
examination was scheduled in April 1996, but the veteran 
failed to report for this examination.  

On a VA Form 1-646, receive in July 1996, the veteran's 
representative requested that a VA examination be arranged 
through the Vet Center in Redding, California.  In August 
1996, the veteran indicated that he could not attend an 
audiology examination and the claim should proceed on the 
evidence of record.   Subsequent information in the claims 
folder from the United States Postal Service indicates that 
the veteran had moved and left no forwarding address.


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The veteran's service medical records are not in evidence.  
The Board is aware that when complete service medical records 
are unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).   In this appeal, the record 
does contain an unqualified opinion from an unchallenged 
medical specialist linking tinnitus to service.  While a 
considerable measure of ambiguity nevertheless remains in the 
record, there is no comparable medical opinion disputing the 
veteran's otolaryngologist's statements.  Under such 
circumstances, the evidence plainly does not preponderate 
against this aspect of the veteran's claim.

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

To ensure full compliance with the previous remand, the case 
is remanded to the RO for the following development:

1. The RO should-- to the extent 
feasible-- attempt to contact the 
veteran and schedule an examination by 
an appropriate medical specialist(s) 
in order to determine whether he has a 
hearing loss disability pursuant to 
38 C.F.R. § 3.385.  If audiometric 
testing reveals such a hearing loss, 
then after reviewing the entire claims 
folder, the medical specialist should 
opine whether such hearing loss is 
attributable to active military 
service or any incidents thereof.


2. If the veteran cannot be located or he 
fails to attend any examination 
arranged pursuant to the preceding
paragraph, the RO should nonetheless 
refer the claims folder to an 
appropriate specialist for an opinion 
whether the record demonstrates the 
existence of a hearing loss disability 
as defined in 38 C.F.R. § 3.385 and, 
if so, whether any such hearing loss 
is attributable to active military 
service or any incident thereof.  The 
claims folder must be given to and 
reviewed by the specialist in 
conjunction with his opinion.  

The RO should then adjudicate the claim remaining at issue.  
If the claim remains denied, the veteran should be furnished 
with a supplemental statement of the case which summarizes 
the pertinent evidence, fully cites any applicable legal 
provisions not previously provided, and reflects detailed 
reasons and bases for the decision.  The veteran should then 
be afforded the applicable time period in which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 2 -


- 8 -


